Exhibit 99.1 NEWS RELEASE 1500 West University Parkway, Sarasota, FL 34243•(941) 362-1200 FOR IMMEDIATE RELEASE Sun Hydraulics Reports Second Quarter 2017 Results • Sales of $89.3 million, up 76% • EPS of $0.27 per share; Non-GAAP EPS of $0.52 per share • Adjusted EBITDA nearly doubled to $25 million, or 28% of sales • Accelerating facility investments to support growth increases 2017 CapEx expectations to $20 to $25 million • Increasing 2017 consolidated revenue guidance to $315 to $330 million and operating margin before acquisition-related amortization to 22% to 24%
